DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2022 has been entered.

Response to Amendments
Receipt of Applicant’s Amendment filed on 29 November 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 12, and canceled claims 9-10.  Claims 1-8, 12-13, and 15-16 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 29 November 2022, with respect to the previous rejection(s) of claim(s) 1 -10 and 12-16, under USC § 103 in light of the amendments made to the claims, have been fully considered and are partially persuasive (exceptions are noted in the following paragraphs).  Therefore, the rejections have been withdrawn.  However, upon further consideration,  new grounds of rejection are made to the amended claims as explained in the remainder of the present Office Action.
Applicant argues Soehnlen et al fails to “teach or suggest a beverage system that comprises filling valves that are each configured with a filling device for filling at least two components of a beverage into a container and a mixing device for mixing the beverage from the two components as well as a gas analysis device with a gas suctioning device and an analyzer.”
Applicant specifically argues:
- (pg 7) In Soehnlen, mixing only occurs in the bottle as opposed to within the filling valves, and the cited secondary art (Nicholson) fails to cure the deficiency.
- (pgs 7-8) One of ordinary skill in the art would have no motivation to combine Soehnlen and Nicholson, since Soehnlen teaches two separate carousels for the purpose of mixing; any attempt to implement the mixing unit disclosed in Nicholson into one of the two filling carousels of Soehnlen would “break” the concept of Soehnlen.
	Examiner agrees, and the new grounds of rejection presented in the remainder of the present Office Action cites new prior primary art (Clüsserath).

	Applicant additionally argues that Fleming (cited by Examiner as teaching a gas analysis device) is non-analagous to the present application, since Fleming teaches “determining the concentration of a volatile material dissolved in wastewater.”
	Examiner respectfully disagrees, noting that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Fleming is classified in USPCs 436/2 (analytical chemistry), 222/3 (dispensing), and 73/1.06 and 1.07 (measuring and testing).  These areas are directly analogous to the field of applicant’s endeavor, and the teachings of Fleming are reasonably pertinent to the particular problem (monitoring the content of a liquid) with which the applicant was concerned.  Fleming is therefore considered to be analogous art, and the rejections stand.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Regarding Claims 1 and 12,  the claims contain the amended limitations
“…wherein said at least one gas analysis device each further comprises an evaluation unit for evaluating the analysis of the suctioned gas, wherein the evaluation unit is configured to draw conclusions from the analysis of the suctioned gas about the mixing ratios of the beverage filled so that based on the analyzed composition of the suctioned gas conclusions about the quality of the beverage filled into the respective container can be drawn.”
	As written, these limitations within the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  
	Specifically, Applicant discloses “evaluation unit 65” that “can comprise, for example, a microcontroller, a memory, a network interface, an interface to the analyzer, an interface to the control device, a display device such as a screen, an input device such as a keyboard and the like (para 27)” , and is “configured to draw conclusions from the analysis of the suctioned gas about the mixing ratios of the beverage filled (para 28)”, presumably by storing “curve functions, measurement curves, and/or formulas (paras 28 and 53).”
	 Examiner additionally notes that the phrase "drawing conclusions" describes a mental task performed by humans (Examiner relies on the standard definition of the word "conclusion", i.e. "a judgment or decision reached by reasoning").
	Machines, on the other hand, can only collect and present data, and perform programmed functions in response to measured data.
	Therefore, regarding Claims 1 and 12 as written, one skilled in the art would recognize the claim limitations and corresponding specification references as describing nothing more than a computerized display of data that one would consult while in the act of making a decision.  
	Since these limitations of Claims 1 and 12 are not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover any and all embodiments that perform the recited function. Because these claims encompass all devices or structures that perform the recited function, there is a concern regarding whether the applicant's disclosure sufficiently enables the full scope of protection sought by the claim.
	Additionally, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.
	Therefore, Claims 1 and 12 fail to comply with the written description requirement.  Claims 2-8, 13, and 15-16 depend upon Claims 1 and 12, and therefore suffer the same deficiencies.  Please refer to MPEP 2161.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 12,  the limitations described above in the rejection of Claims 1 and 12 under 35 USC 112(a) also render the claims indefinite, as the use of functional language in these claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim”.  See MPEP 2173.05(g).
	Claims 2-8, 13, and 15-16 depend upon Claims 1 and 12, and therefore suffer the same deficiencies.
Claim Interpretation
	Regarding Claims 1 and 12,  and referring to Examiner’s previously presented rationale (see the identified limitations of Claims 1 and 12, and their corresponding rejections under 35 USC 112(a)),  Examiner additionally notes Applicant’s disclosure at para 53 (underscore added for emphasis):
	“Furthermore, gas analysis device 6 comprises evaluation unit 65 with which the exact composition of the gas from head region 2a of filled containers 2 is determined. For example, measurement curves are stored in the evaluation unit with which conclusions about the composition of beverage 2b can be drawn from the composition of the gas.”
	Applicant discloses the collection and presentation of data at several locations within the disclosure, but does not specify what conclusions are to be drawn.
	Examiner therefore concludes that these amendments do not change the scope of the apparatus nor method, and appear to be merely a statement of intended use or a result of an apparatus having collected and presented data, since it appears that a human would perform the task of "drawing conclusions" from the data gathered and presented from the claimed apparatus.
	Examiner therefore interprets the Claim 1 and 12 limitations “…wherein said at least one gas analysis device each further comprises an evaluation unit for evaluating the analysis of the suctioned gas, wherein the evaluation unit is configured to draw conclusions from the analysis of the suctioned gas about the mixing ratios of the beverage filled so that based on the analyzed composition of the suctioned gas conclusions about the quality of the beverage filled into the respective container can be drawn” to be “any gas analysis device with a display that communicates information to the user”.  
	With regard to the above limitations, Examiner takes Official Notice that its well known for gas analysis devices (for example, any commercially available mass spectrometer) to have a display that communicates information to the user.  The limitations are therefore considered as known to the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath           (US 2009/0236007) in view of Fleming (US 5,222,032).

	Regarding Claims 1 and 12, Clüsserath discloses (Claim 1) a beverage processing system for filling a beverage into containers, wherein the containers include at least one of plastic bottles (para 3), glass bottles, cans or tubes,
-  a filler with several filling valves (12, 13) for filling said beverage into said containers (paras 8 and 27), 
-  where said filling valves are each configured having a filling device for filling at least two components (from "bowls 4 and 5”) of said beverage into one of said containers (para 26), 
-  where said filling valves are each formed with a mixing device for mixing said beverage from the at least two components (dosing valves 12 and 13 "form a control valve device for the control of the mixing ratio of the two ingredients", per para 27),
-  a capper ("closing station" 106) for closing said containers filled with said beverage (para 58), and 
-  a conveyor (Fig 6, 103 and 104) for transporting said containers at least from said filler to said capper (in direction 131, per para 54).

	Similarly, Clüsserath also discloses (Claim 12) a beverage processing method for filling a beverage into containers, wherein the containers include at least one of plastic bottles (para 3), glass bottles, cans or tubes, where said beverage is filled into said container using several filling valves (12,13) of a filler, 
where at least two components of said beverage are filled into said containers (from "bowls 4 and 5)  using filling devices of said filling valves (para 26), where said beverage is mixed from the at least two components in mixing devices of said filling valves  (dosing valves 12 and 13 "form a control valve device for the control of the mixing ratio of the two ingredients", per para 27), where said containers filled with said beverage are closed using a capper ("closing station" 106), and where said containers are transported from said filler to said capper (in direction 131, per para 54) using a conveyor (Fig 6, 103 and 104).

    PNG
    media_image1.png
    530
    644
    media_image1.png
    Greyscale

	Further regarding Claims 1 and 12, Clüsserath is silent on (Claim 1) said beverage processing system compris(ing) at least one gas analysis device for quality control of said mixed beverage filled into said containers, and said at least one gas analysis device each comprises a gas suctioning device for suctioning gas from a head region of said containers filled with said beverage and an analyzer for analyzing said suctioned gas.  Clüsserath is also silent on a method wherein the quality of said beverage mixed and filled into said container is ensured using at least one gas analysis device, and gas is suctioned from a head region of said containers filled with said beverage using a gas suctioning device of said at least one gas analysis device and analyzed using an analyzer.
	Fleming, however, teaches (Claim 1) a beverage processing system for filling a beverage into containers,  wherein said beverage processing system comprises at least one gas analysis device (52 and Col 4, lines 60-67) for quality control ("means for measuring the concentration of volatile material") of said mixed beverage filled into said containers , and said at least one gas analysis device each comprises a gas suctioning device (38 and 40 and Col 6, lines 15-20) for suctioning gas from a head region of said containers filled with said beverage and an analyzer for analyzing said suctioned gas (Item 52 is an analyzer).
	Fleming therefore also teaches a method wherein, the quality of said beverage mixed and filled into said container is ensured using at least one gas analysis device (52 and Col 4, lines 60-67, "means for measuring the concentration of volatile material", and gas is suctioned from a head region (16) of said containers filled with said beverage using a gas suctioning device (38 and 40) of said at least one gas analysis device (52) and analyzed using an analyzer (53).
	Clüsserath and Fleming each teach the removal of gas from a container that is filled.  Although Clüsserath does not specifically mention a desire to adhere to Federal and state regulations pertaining to the filling of a beverage bottle, one of ordinary skill in the art would recognize the advantages of doing so.   The advantages of Fleming's teachings do include the ability to adhere to Federal and state regulations that impose standards for permissible levels of organic and other material in effluent stream of a liquid. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fleming’s teachings to Clüsserath’s disclosures by adding a gas analysis system as taught by Fleming in order to gain the advantages of adherence to Federal and state regulations.
	Further regarding Claims 1 and 12,  Clüsserath as modified above teaches the claimed invention, to include at least one gas analysis device (Fleming, item 52, discloses as a mass spectrometer per Col 7, lines 2-5).  Clüsserath as modified above does not specifically disclose said gas analysis device as further compris(ing) an evaluation unit for evaluating the analysis of the suctioned gas, wherein the evaluation unit is configured to draw conclusions from the analysis of the suctioned gas about the mixing ratios of the beverage filled so that based on the analyzed composition of the suctioned gas conclusions about the quality of the beverage filled into the respective container can be drawn, as claimed in Claims 1 and 12.  
	The above limitations of Claims 1 and 12 are interpreted to be “any gas analysis device with a display that communicates information to the user” (see “Claims Interpretations” above).   Examiner takes Official Notice that its well known for gas analysis devices (for example, any commercially available mass spectrometer) to have a display that communicates information to the user, and the limitations are therefore considered as known to the prior art.
	Regarding Claim 2, Clüsserath as modified above teaches a beverage processing system for filling a beverage into containers, where said analyzer comprises a gas chromatograph, an ion mobility spectrometer, and/or a mass spectrometer (Fleming, Col 7, lines 2-5).
	Regarding Claim 3, Clüsserath as modified above teaches a beverage processing system for filling a beverage into containers, where said gas analysis device comprises a nozzle (Fleming, 70) for blowing displacement gas into said head region of said containers filled with said beverage in order to displace a gaseous component of said beverage present in said head region towards said gas suctioning device using said displacement gas (Fleming, Col 8, lines 46-59).
	Regarding Claim 4, Clüsserath as modified above teaches a beverage processing system for filling a beverage into containers, where said nozzle (Fleming, 70) and said gas suctioning device  (Fleming, 38 and 40 and Col 6, lines 15-20) are arranged consecutively in a conveying direction (Fleming, Examiner's annotations, where the nozzle and gas suctioning device are near each other as shown in Applicant's Fig.2).
	Regarding Claim 5, Clüsserath as modified above teaches a beverage processing system for filling a beverage into containers, where said suctioning device  (Fleming, 38 and 40 and Col 6, lines 15-20) comprises a gas suctioning pipe (Fleming, pipe 38_ which is connected to said analyzer (Fleming, 52).
	Regarding Claim 6, Clüsserath as modified above teaches a beverage processing system for filling a beverage into containers where said gas analysis device (Fleming, 52) is arranged between said filler and said capper at said conveyor.  
Further regarding Claim 6,  Clüsserath as modified above teaches the claimed invention, but the combination does not specifically recite where the gas analysis device is located (although Flemings teachings does teach the gas analysis pipe as being collocated with the filling nozzle).  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the gas analysis device 52 of Fleming to wherever was desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding Claim 7, Clüsserath as modified above teaches a beverage processing system for filling a beverage into containers where several of said gas analysis devices (Fleming, 52) are present and are each associated with one of said filling valves.  
Further regarding Claim 7,  Clüsserath teaches the claimed invention, but does not explicitly recite “several of said gas analysis devices” (although Fig 5 and para 58 describe a manufacturing system and distribution process, which one of skill in the art would normally understand to require “several of said gas analysis devices” and “several valves” within a filler).  Regardless, It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of gas analysis devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding Claim 8, Clüsserath as modified above teaches a beverage processing system for filling a beverage into containers, where said filling valves each comprise a return gas pipe which forms at least part of said gas suctioning device (Fleming, 38).  Applicant's disclosure appears to show "return gas pipe 31c" as being the same entitiy as "gas suctioning pipe 61".  Fleming's teachings show this exact configuration, and therefore reads upon the claim).
	Regarding Claim 13, Clüsserath as modified above teaches a beverage processing method for filling a beverage into containers, where a nozzle (Fleming, 70) of said gas analysis device is used to blow displacement gas into said head region of said containers filled with said beverage, thereby displacing a gaseous portion of said beverage present in said head region towards said gas suctioning device (Fleming, Col 8, lines 46-59).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath in view of Fleming, and in further view of Ziegler (US 2005/0011580).
	Regarding Claims 15 and 16,  Clüsserath as modified above teaches the claimed invention, to include the utilization of a displacement gas (Fleming, Col 8, lines 46-59).  Clüsserath as modified above, however, doesn’t specifically identify the type of displacement gas (i.e. “purified air or nitrogen”) as claimed by Applicant in Claims 15-16.
	However, the practice of inserting inert gases into the headspace of a container in bottling systems, as described by Applicant Claims 15-16, is extremely well known.  Ziegler, for example, specifically teaches beverage processing system, where said displacement gas is purified air or nitrogen.   (Fig 1 and para 58).
	The advantages of the Zeigler’s teachings include the use of a container pressurizing gas (nitrogen) that is industry-preferred due to its safety and efficacy for foods, beverages and cosmetic products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Zeigler’s teachings to Clüsserath’s modified disclosures by ensuring that the displacement gas as taught by Fleming was indeed nitrogen in order to gain the advantages of a known, industry-preferred practice that is safe for foods, beverages and cosmetic products.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robertson (US 5,753,508) teaches a beverage processing system for filling a beverage into containers, wherein said beverage processing system comprises at least one gas analysis device (mass spectrometer 5) for quality control of said mixed beverage filled into said containers (via "quantitative analysis of gases and liquids and a qualitative analysis of inorganic and organic compounds, see Col 3, lines 48-55).  Additionally, per Robertson, Col 3, lines 48-55, "analyses (of the) contents of the container can be inferred").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753